Exhibit 10.2



 

Actions Taken by the Nominating, Compensation and Governance Committee of the
PG&E Corporation Board of Directors on October 19, 2005



               

On October 19, 2005, the Nominating, Compensation and Governance Committee of
the PG&E Corporation Board of Directors (Committee) approved portions of the
2006 Officer Compensation Program, including (i) an annual salary increase
budget of 3.5 percent for base pay adjustments, mid-year discretionary
increases, and lump-sum payments, and (ii) target participation rates for cash
awards under the PG&E Corporation Short-Term Incentive Plan (STIP) ranging from
30% to 100% of base salary depending on officer level, with a maximum payout of
200% of base salary. Actual STIP awards are determined by the Committee based on
the extent to which certain pre-established performance criteria are met. The
Committee deferred taking final action on the long-term incentive portion of the
2006 Officer Compensation Program until its meeting in December 2005.

